PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/252,928
Filing Date: 31 Aug 2016
Appellant(s): Heiser et al.



__________________
John M. Ling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 February 2021 appealing from the Office action mailed 3 March 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 March 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Appellant's newly presented arguments regarding the double patenting rejection are persuasive and the grounds of rejection is hereby withdrawn.
(2) Response to Argument
	Appellant's arguments with respect to the double patenting rejection are moot in view of the withdrawal of said grounds of rejection.
	Appellant argues, with respect to independent claim 1, "Nothing in Coleman teaches or suggests a unique identification code that is received from a financial institution as set forth in the subject claims". Appellant admits in their arguments that "Paragraph [0137] is the only paragraph of Coleman that mentions an identity code". However, the grounds of rejection primarily relies upon Talbot to teach the portions of the claim limitation in question that Coleman does not appear to specify. These are "receiving unique customer identification from the financial institution" and "matching the prospective identification to one of the customer's and delivering a financial application to the customer". Initially Examiner notes that, the specification, in 00101, states: "At 410, the anonymous unique IDs, the anonymous identification codes and the financial records are stored in a database, such as the database 216 depicted in FIGURE 7": Thus, a unique identification code is simply a number that identifies a user's records in a database. Talbot teaches a system that provides each credit request with a "unique identifier/key, such that lenders can bid on specific credit requests without knowing the identity of the originator of the credit request" in 0044 and upon selection of a winning lender matching the user's identity with the credit request and providing the user's identifying information to the lender in 0045 whereby the lender can perform further analysis. Thus, the user's "identity code" as taught by Coleman in 0137 slots neatly into the user identity information as taught by Talbot, such that a previously anonymous identity can be made known to the information in the credit application, there is no mention of an authenticated code, let alone an authenticated unique customer identification code". However, as using a numeric "code" to identify records in a database is so standard in relational database systems that it is rarely mentioned in practice, but Talbot clearly mentions that the records in the database are indexed with a "unique identifier/key" in 0044 as discussed above.
	Appellant argues, "Thus, there are two matching steps set forth in the subject claims, neither of which is disclosed by the cited combination of references" indicating that Coleman does not teach matching an authenticated unique customer identification code to a lifestyle indicator of a customer. The claims contain several steps, first, the system receives data associated with "plurality of customers", creates Key Lifestyle Indicators which are then populated in the database, then receives an "authenticated unique customer identification code" after which Appellant notes there are two "matching" limitations. These limitations are "matching the prospective unique customer identification code to the authenticated unique customer identification code" and "matching the authenticated unique customer identification code to at least one key lifestyle indicators of the plurality of customers". These limitations are read as receiving customer data that is tied to a prospective UCIC in a database, processing the customer data to categorize the user into one or more Key Lifestyle Indicators, receiving a singular "authenticated" UCIC, and matching the singular UCIC with one of the previously received plurality of UCICs, then retrieved from the database the one or more Key Lifestyle Indicators. These steps are similar to those found in paragraphs 0055, 0069, 0073, and 0074-0080 of the Coleman reference which states in 
	Appellant then argues that "the words 'prospective' and 'authenticated' cannot be found in either of the Coleman or Talbot references". Examiner notes that applied references need not use the precise terminology found in the claims to which they are applied. Coleman teaches an iPool database that receives and stores transaction data for a plurality of customers from a plurality of financial transactions (see Figure 9) where the profiles are pooled "based on codes". That is, the database is a valuable resource to advertisers of prospective customers. Talbot is relied upon to teach the authenticated identification information in at least 0008 wherein Talbot uses the word "authenticating" as applied to the user's credit information. Talbot teaches that after the user data is authenticated the system matches the credit request "unique identifier/key" identifying information from one computing system/entity to a user's actual identity in another database operated by another entity. As previously stated above, Appellant's argument is reliant upon an assertion that a "code" in a database is a unique manner in matching records across disparate databases/systems. This reliance on a "code" as a unique manner is made apparent in Appellant's argument on page 15, "While paragraph [0008] mentions authenticating information in the credit application, there is no mention of an authenticated code, let alone an authenticated unique customer identification code". However, as using a numeric "code" to identify records in a database is so standard in relational database systems that it is rarely mentioned in practice, but Talbot clearly mentions 
	Appellant presents remarks with respect to independent claim 9 that are nearly identical to those remarks advanced with respect to independent claim 1. These remarks have been addressed above and need not be repeated here. Examiner notes that independent claims 1 and 9 are analogous with claim 1 representing a method embodiment while claim 9 represents a system embodiment that performs the same steps as in claim 1.
	Appellant argues, with respect to claims 2-5 and 10-13, that Demello does not read on the "hashing algorithm" of the claimed invention because "There is no mention in paragraph [0135] or elsewhere in Demello of using a hashing algorithm to remove PII" with PII meaning personal identifiable information. Examiner notes that Appellant readily admits that paragraph [0135] of Demello teaches "generating an anonymous identifier code". Examiner further notes that paragraph 00129 of the specification in the instant application states, "The credit bureau takes personally-identifiable information of the prospective customers with a hashing algorithm to create a prospective UCIC and a bureau ID". That is, the hashing algorithm produces a UCIC or identifier. Thus, the "anonymous identifier code" of Demello clearly reads on the claimed invention as disclosed by the specification.
	Appellant presents remarks with respect to independent claim 17 that are nearly identical to those remarks advanced with respect to independent claim 1 (but appear to have abbreviated the remarks with respect to Lukose). These remarks have been addressed above and need not be repeated here. Examiner notes that independent claims 1 and 17 are analogous with claim 1 representing a method embodiment while claim 17 represents a system embodiment that performs largely similar steps as in claim 1.
	Appellant argues, with respect to claims 6-8, and 14-16 that these claims depend from independent claims 1, and 9 and should be allowable for the reasons set forth in the arguments advanced with respect to those claims. However, the arguments with respect to independent claims 1 and 9 have been rebutted above. More specifically, with respect to claims 7, 15, and 19, Appellant argues, "However, there is no mention in the cited paragraphs of a confirmed unique customer identification code, nor of 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/SUE LAO/
Primary Examiner

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688          
                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.